[Cite as Disciplinary Counsel v. Pullins, 127 Ohio St.3d 436, 2010-Ohio-6241.]




                        DISCIPLINARY COUNSEL v. PULLINS.
[Cite as Disciplinary Counsel v. Pullins, 127 Ohio St.3d 436, 2010-Ohio-6241.]
Attorneys — Misconduct — Multiple violations of the Code of Professional
        Responsibility and the Rules of Professional Conduct — Indefinite
        suspension.
           (No. 2010-0851 — Submitted September 14, 2010 — Decided
                                   December 23, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 09-022.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Scott Allan Pullins of Columbus, Ohio, Attorney
Registration No. 0076809, was admitted to the practice of law in Ohio in 2003.
        {¶ 2} In a seven-count amended complaint accepted for filing on March
27, 2009, relator, Disciplinary Counsel, charged respondent with numerous counts
of professional misconduct arising from his filing of false and disrespectful
statements regarding two judges in affidavits of disqualification, improper use of
his notary powers, issuance of subpoenas in a stayed case, accusations that two
judges and a prosecutor engaged in ex parte communications about pending cases,
and issuance of a subpoena to a judge’s wife.                 A panel of the Board of
Commissioners on Grievances and Discipline made findings of fact and
misconduct and recommended that this court indefinitely suspend respondent’s
license to practice law in Ohio. The board adopted the panel’s findings and
recommended sanction.
                                 SUPREME COURT OF OHIO




        {¶ 3} Respondent has made numerous objections to the board’s report.1
For the reasons that follow, however, we overrule those objections, accept the
board’s findings of fact and misconduct, and indefinitely suspend respondent
from the practice of law in Ohio.
                                         Misconduct
                                          Count One
        {¶ 4} In January 2006, respondent commenced an action seeking ex
parte and permanent civil stalking protection orders on behalf of himself, his wife,
his daughter, and his wife’s parents in the Knox County Court of Common Pleas.
The case was assigned to Judge Otho Eyster. In accordance with Rule 22 of the
Knox County Common Pleas Court Rules of Practice and Procedure,2 the court
conducted a hearing upon the affidavit submitted by respondent and denied the
petition for an ex parte order.
        {¶ 5} Before the full hearing on respondent’s petition for the protection
order, respondent filed grievances against the judge with the Office of
Disciplinary Counsel, followed by an affidavit of disqualification in this court. In
his affidavit of disqualification, respondent averred that “the judge has violated
Canons 1, 2, and 3 of the Ohio Judicial Code of Conduct.” He noted that R.C.
2903.214(D)(1) provides that a court “shall hold an ex parte hearing as soon as
possible” after the petition for an ex parte civil order has been filed and stated that
“Judge Eyster apparently disagrees with this law.” (Emphasis sic.) Respondent
further stated that “Judge Eyster simply ignored Petitioner’s motion for an ex
parte hearing” and that he “summarily denied the petition for an ex parte order
and refused to grant an ex parte hearing.”                 Respondent also averred that

1. On December 3, 2010, respondent moved this court for leave to clarify the record, based upon
certain alleged misstatements of fact that relator made at oral argument. Because the documentary
evidence in the record speaks for itself, we hereby deny respondent’s motion.

2. Rule 22 of the Knox County Common Pleas Court Rules of Practice and Procedure provides,
“[H]earings on ex parte orders may be conducted upon affidavit only.”




                                               2
                                   January Term, 2010




“Petitioner has spoken with other local attorneys who have informed him that
Judge Eyster routinely refuses to hold ex parte hearings and rarely grants
permanent protection orders” and that he “has brought three separate formal
complaints against Judge Eyster with the Office of Disciplinary Counsel
regarding Judge Eyster’s refusal to follow Ohio law and Ohio civil rules
concerning the above matters.”
        {¶ 6} Chief      Justice     Moyer       denied   respondent’s   affidavit   of
disqualification on March 16, 2006. In re Disqualification of Eyster (Mar. 16,
2006), case No. 06-AP-017. Thereafter, respondent voluntarily dismissed his
petition for a civil stalking protection order.
        {¶ 7} The board observed that at the time respondent filed his affidavit to
disqualify the judge, the grievances against the judge were confidential because
the judge had not waived his right to confidentiality and no formal complaint had
been certified to the board. Respondent has admitted that he was aware that all
documents and proceedings relating to the grievances filed by him were
confidential and that in In re Disqualification of Krueger (1995), 74 Ohio St.3d
1267, 1268, 657 N.E.2d 1365, this court cautioned attorneys that “disciplinary
complaints remain private until and unless formal proceedings begin before the
Board of Commissioners on Grievances and Discipline.” Therefore, the board
determined that respondent knew that he should not have revealed the fact that he
had filed grievances against the judge, but did so based upon his belief that the
affidavit of disqualification was, to some extent, private.
        {¶ 8} Based upon these factual findings, the board concluded that
respondent’s conduct violated DR 1-102(A)(5) (prohibiting a lawyer from
engaging in conduct that is prejudicial to the administration of justice), 1-
102(A)(6) (prohibiting a lawyer from engaging in conduct that adversely reflects
on the lawyer’s fitness to practice law), 7-106(C)(6) (prohibiting a lawyer from
engaging in undignified or discourteous conduct that is degrading to a tribunal



                                             3
                              SUPREME COURT OF OHIO




when appearing in his professional capacity before that tribunal), and 8-102(B)
(prohibiting a lawyer from knowingly making false accusations against a judge or
other adjudicatory officer) and Gov.Bar R. IV(2) (requiring a lawyer to maintain a
respectful attitude toward the courts, not for the sake of the temporary incumbent
of the judicial office but for the maintenance of its supreme importance) and
V(11)(E) (requiring that all proceedings and documents relating to review and
investigation of grievances be private). The board, however, recommends that we
dismiss the alleged violation of DR 1-102(A)(4) (prohibiting a lawyer from
engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation) in
Count One because it has not been proved by clear and convincing evidence.
        {¶ 9} Respondent objects to the board’s findings of misconduct, arguing
that his conduct did not violate the Code of Professional Responsibility because
(1) he had a reasonable factual basis for stating that the judge had violated Canons
1, 2, and 3 of the former Code of Judicial Conduct and (2) he had a reasonable
factual and legal basis for revealing that he had filed grievances against the judge
in the context of his affidavit of disqualification.
        {¶ 10} Throughout      this   disciplinary     proceeding,   respondent    has
maintained that R.C. 2903.214(D)(1) requires a court to conduct an ex parte
hearing, at which the petitioner seeking an ex parte protection order may
personally appear and present testimony in support of his or her petition. R.C.
2903.214(D)(1) provides, “If a person who files a petition pursuant to this section
requests an ex parte order, the court shall hold an ex parte hearing as soon as
possible after the petition is filed, but not later than the next day that the court is
in session after the petition is filed.” The plain language of the statute, however,
does not specify the type of hearing that the court must conduct. We have
recognized that the General Assembly has used the term “hearing” in numerous
instances without defining it and that “[i]n those cases, we have left the nature of
the hearing to the discretion of the trial court.” Pruszynski v. Reeves, 117 Ohio




                                           4
                                 January Term, 2010




St.3d 92, 2008-Ohio-510, 881 N.E.2d 1230, ¶ 9. While respondent sought to
challenge the court’s exercise of that discretion, it is well settled that an affidavit
of disqualification “is not a vehicle to contest matters of substantive or procedural
law.” In re Disqualification of Solovan, 100 Ohio St.3d 1214, 2003-Ohio-5484,
798 N.E.2d 3, ¶ 4.
       {¶ 11} We have recognized that ethical rules prohibiting false statements
impugning the integrity of judges are necessary “ ‘to preserve public confidence
in the fairness and impartiality of our system of justice.’ ” Disciplinary Counsel
v. Gardner, 99 Ohio St.3d 416, 2003-Ohio-4048, 793 N.E.2d 425, ¶ 29, quoting
Standing Commt. on Discipline of the United States Dist. Court for the Cent. Dist.
of California v. Yagman (C.A.9, 1995), 55 F.3d 1430, 1437. In furtherance of that
compelling governmental interest, we adopted an objective standard to determine
whether a lawyer’s statement about a judicial officer was made with knowledge or
reckless disregard of its falsity, instead of the subjective, actual-malice standard
applied in defamation cases against a public official. Gardner at ¶ 31. See also
New York Times Co. v. Sullivan (1964), 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d
686.   Therefore, we held that “an attorney may be sanctioned for making
accusations of judicial impropriety that a reasonable attorney would believe are
false.” Gardner at ¶ 31.
       {¶ 12} Here, a reasonable attorney would believe that respondent’s
statements were false because they expressed an erroneous and unreasonable
belief that the judge had disregarded the requirements of R.C. 2903.214(D)(1) by
failing to conduct any hearing on the ex parte motion and had violated multiple
Canons of the former Code of Judicial Conduct.               These unfounded and
disrespectful statements neither establish that the law is what respondent claims it
to be nor present a good-faith argument for an extension, modification, or reversal
of existing law. Rather, they call into question the honesty and integrity of a
judge and cast the entire judiciary in a bad light.



                                           5
                             SUPREME COURT OF OHIO




         {¶ 13} Respondent further contends that it is not a disciplinary violation
for an attorney to reveal in an affidavit of disqualification that he has filed
grievances against the judge he seeks to disqualify. He asserts that a number of
attorneys have done so without facing disciplinary charges and that he had a
good-faith reason to believe that the privacy provisions of Gov.Bar R. V(11)(E)
did not apply to him, because he was not required to take the oath of
confidentiality set forth in Gov.Bar R. V(11)(E)(4).
         {¶ 14} The Supreme Court Rules for the Government of the Bar of Ohio
necessarily apply to attorneys licensed to practice law in this state. The fact that
attorneys are not required to take the oath set forth in Gov.Bar R. V(11)(E)(4)
does not exempt them from the obligation to maintain the privacy of a
disciplinary grievance prior to the certification of a complaint by a probable-cause
panel.
         {¶ 15} This interpretation of Gov.Bar R. V(11)(E) is consistent with
Board of Commissioners on Grievances and Discipline Opinion No. 98-2 (Apr. 3,
1998), which states, “It is improper under the privacy provisions of Governing
Bar Rule V§11(E) for an attorney to state in an affidavit of disqualification of a
judge that the attorney has filed a disciplinary grievance against the judge when
the grievance has not been certified as a formal complaint. * * * An attorney is
not prohibited from including in an affidavit of disqualification the facts
underlying a grievance.” Moreover, as Chief Justice Moyer observed in In re
Disqualification of Squire, 105 Ohio St.3d 1221, 2004-Ohio-7358, 826 N.E.2d
285, ¶ 7, “all proceedings and documents relating to those uncertified complaints
are private and confidential, and I have no knowledge about those complaints or
the allegations in them beyond what affiant and [the judge] have stated in their
filings with this court.” Thus, the disclosure that a grievance has been filed
alleging the same facts as are set forth in an affidavit of disqualification provides




                                         6
                                   January Term, 2010




no additional information that will aid the Chief Justice in determining whether
disqualification is appropriate.
       {¶ 16} Having determined that respondent’s objections to the board’s
findings with respect to count one are meritless, we adopt the board’s findings of
fact and misconduct with respect to this count.
                                       Count Two
       {¶ 17} In September 2005, Judge Eyster appointed respondent to serve as
a guardian ad litem in a domestic-relations case. In his February 2006 guardian’s
report, respondent made the following statements, referring to the court’s denial
of the mother’s petitions for an ex parte and permanent domestic-violence civil
protection order against her former boyfriend:
       {¶ 18} (1)    “On July 13, 2005, as is his custom, Judge Otho Eyster
refused to hold an Ex Parte Hearing and summarily denied the request for an Ex
Parte Protection Order.”
       {¶ 19} (2) “Apparently Judge Eyster does not agree with this portion of
Ohio law [R.C. 2903.214(D)(1)] so he routinely ignores it.”
       {¶ 20} (3)    “In my years of practicing law and working with appointed
and elected officials, this is the worst example that I have ever seen of negligence
and incompetence in carrying out the duties of a public official.”
       {¶ 21} (4)    “Unfortunately, Judge Otho Eyster and this Court have failed
[the mother] significantly in her time of need.”
       {¶ 22} The board found that respondent’s conduct in making these
statements violated DR 1-102(A)(5), 1-102(A)(6) and 7-106(C)(6) and Gov.Bar
R. IV(2).
       {¶ 23} Respondent objects to the board’s findings with respect to this
count, claiming that he had a reasonable factual and legal basis for making these
statements based upon the judge’s failure to conduct an evidentiary hearing on the




                                           7
                             SUPREME COURT OF OHIO




mother’s petition for an ex parte civil protection order. But as discussed in Count
One, this argument is without merit.
       {¶ 24} Although he admits that his statements were discourteous and
disrespectful to Judge Eyster, respondent contends that they were not so
undignified or discourteous as to violate DR 7-106(C)(6) or 1-102(A)(5).
Respondent seeks to diminish the significance of his conduct, observing that he
made the statements in his capacity as a guardian ad litem, rather than as an
attorney, and that the report was not widely disseminated or made public because
it was never entered into evidence in the underlying case.
       {¶ 25} Being licensed as an attorney is not a prerequisite for appointment
as a guardian ad litem in a domestic-relations or juvenile case, but even lay
guardians ad litem are officers of the court.       See Sup.R. 48(D)(3) and (E).
Therefore, respondent’s obligations under the former Code of Professional
Responsibility and the Rules of Professional Conduct are inextricably intertwined
with his appointed role as a guardian ad litem in the underlying case. Moreover,
we observe that as a general rule, a guardian ad litem’s report is not private. It is
filed with the court, see Sup.R. 48(D)(15), and it is available for inspection by the
parties and their counsel, Sup.R. 48(F)(1) and (2). The rules do provide a
mechanism for restricting access to the report to preserve the privacy,
confidentiality, or safety of the parties or the person that the guardian was
appointed to protect. Sup.R. 48(D)(15).
       {¶ 26} We have previously disciplined an attorney for making unfounded
accusations of judicial impropriety against an appellate panel in a motion seeking
reconsideration of that panel’s decision affirming his client’s criminal conviction.
Gardner, 99 Ohio St.3d 416, 2003-Ohio-4048, 793 N.E.2d 425. In this case,
respondent accused Judge Eyster of negligence, incompetence, and ignoring the
law that he is charged to uphold, based upon a flawed reading of the Ohio Revised
Code and an incomplete investigation of the case. Although respondent had




                                          8
                               January Term, 2010




evidence that the mother’s former boyfriend had engaged in acts of domestic
violence against other persons in the past, he had no evidence that he had engaged
in acts of violence toward the mother or her children.         Indeed, respondent
admitted that he had not read the transcript of the full hearing on the mother’s
petition. Our review of that transcript confirms Judge Eyster’s testimony that a
domestic-violence protection order was unwarranted.
         {¶ 27} Because we conclude that respondent’s objections are without
merit, we adopt the board’s findings of fact and misconduct with respect to this
count.
                                   Count Three
         {¶ 28} In April 2006, respondent filed a complaint for temporary and
permanent injunctions and declaratory judgment on behalf of his wife and his
father-in-law.   Contemporaneously with filing that action, respondent filed a
motion for a temporary restraining order and an affidavit in support of that
motion.
         {¶ 29} Respondent placed his notary stamp and seal on the affidavit,
which purportedly had been executed by his wife. The affidavit states, “Now
comes Plaintiff Kathryn Elliott Pullins on April 3, 2006, and swears that the
information contained in the previously filed complaint and the motion for a
temporary restraining order filed herein is all true and accurate to the best of my
knowledge and belief.” Respondent later acknowledged that he had signed his
wife’s name to the document and claimed that he had done so pursuant to a power
of attorney. He further admitted that after doing so, he placed his notary stamp
and seal on the affidavit, thereby intending to notarize his own signing of his
wife’s name.
         {¶ 30} The board found that this conduct violated DR 1-102(A)(4), 1-
102(A)(6), 7-102(A)(4) (prohibiting a lawyer from knowingly using perjured




                                        9
                              SUPREME COURT OF OHIO




testimony or false evidence), and 7-102(A)(6) (prohibiting a lawyer from creating
or preserving evidence when he knows or it is obvious that the evidence is false).
       {¶ 31} Respondent objects to the board’s findings of misconduct, arguing
that he had a power of attorney authorizing him to sign his wife’s name to the
challenged affidavit.    He further asserts that the affidavit was not material,
because the trial court denied the request for a temporary restraining order, did not
rely upon the affidavit, did not consider the affidavit to be a fraud upon the court,
and did not believe that counsel committed any acts requiring disciplinary action.
Therefore, respondent asks this court to find that he violated only DR 1-102(A)(6)
and dismiss the remaining violations in this count.
       {¶ 32} We have acknowledged that a trial court has the authority and duty
to require attorneys in proceedings before it to conduct themselves ethically.
Royal Indemn. Co. v. J.C. Penney Co., Inc. (1986), 27 Ohio St.3d 31, 34, 27 OBR
447, 501 N.E.2d 617, quoting Hahn v. Boeing Co. (1980), 95 Wash.2d 28, 34, 621
P.2d 1263. Section 2(B)(1)(g), Article IV of the Ohio Constitution, however,
vests this court with exclusive original jurisdiction over “[a]dmission to the
practice of law, the discipline of persons so admitted, and all other matters
relating to the practice of law.” Therefore, we accord no weight to respondent’s
argument that the trial judge’s failure to sanction him or otherwise report his
conduct to a disciplinary authority precludes this court from considering these
alleged ethical violations.
       {¶ 33} We have previously found a violation of DR 1-102(A)(4) when an
attorney signed a client’s name to an affidavit without indicating that the signature
was made with telephone authorization and then notarized her rendition of the
client’s signature. Cincinnati Bar Assn. v. Thomas (2001), 93 Ohio St.3d 402,
403, 754 N.E.2d 1263. See also Disciplinary Counsel v. Mezacapa, 101 Ohio
St.3d 156, 2004-Ohio-302, 803 N.E.2d 397, ¶ 2-3. Because notarized documents
are self-authenticating pursuant to Evid.R. 902(8), we have cautioned that




                                         10
                                January Term, 2010




“lawyers must not take a cavalier attitude toward their notary responsibilities and
acknowledge the signatures of persons who have not appeared before them.”
Lorain Cty. Bar Assn. v. Papcke (1998), 81 Ohio St.3d 91, 93, 689 N.E.2d 549.
Moreover, we have observed that such “activities are a fraud on the court where
the documents are filed and on all those who rely on such documents, [and that]
this casual attitude toward statutory requirements breeds disrespect for the law
and for the legal profession.” Id. at 93-94.
       {¶ 34} Respondent acknowledged at his disciplinary hearing that he (1)
had failed to indicate on the face of the affidavit that he signed his wife’s name
pursuant to a power of attorney, (2) had improperly notarized his own signing of
his wife’s name, and (3) should have had a disinterested third party notarize the
document.
       {¶ 35} Based upon the foregoing, we overrule respondent’s objections
with respect to Count Three and adopt the board’s findings of fact and
misconduct.
                                    Count Four
       {¶ 36} In May 2006, respondent filed a pro se lawsuit in the Knox County
Court of Common Pleas against a member of the Ohio House of Representatives,
seeking relief for alleged defamation. The case was assigned to a visiting judge.
       {¶ 37} The attorney general, who represented the defendant, moved to
dismiss the action for lack of subject-matter jurisdiction, stating that the action
belonged in the Ohio Court of Claims. At a hearing in October 2006, the parties
agreed that instead of being dismissed, the case would be “held in suspense” or
stayed pending a ruling by the Ohio Court of Claims.
       {¶ 38} But in December 2006, despite his knowledge of the stay,
respondent caused two subpoenas duces tecum to issue in the inactive case,
seeking information regarding the identity of persons who had allegedly posted
disparaging comments about respondent and his family on the Internet.



                                         11
                            SUPREME COURT OF OHIO




Respondent failed to serve copies of the subpoenas on opposing counsel as
required by Civ.R. 45(A)(3).
       {¶ 39} On January 29, 2007, an assistant prosecuting attorney filed a
notice on behalf of the clerk of courts advising the court that respondent had
caused subpoenas to issue in the inactive case. Respondent filed an objection to
the clerk’s notice. The common pleas court judge issued an order for respondent
to appear and explain his issuance of the two subpoenas in the inactive case and
their relationship to the case and “to defend against a suggestion of an apparent
abuse of process.”
       {¶ 40} Respondent then voluntarily dismissed both the stayed action and
the Court of Claims action pursuant to Civ.R. 41(A). Then, in an effort to prevent
the common pleas court judge from taking any further action, he filed a petition
for a writ of prohibition in the Fifth District Court of Appeals, alleging that
because the action had been voluntarily dismissed, the judge lacked jurisdiction to
pursue charges of civil contempt. The appellate court granted the judge’s motion
to dismiss the petition on the morning of March 19, 2007 – the date that
respondent had been ordered to appear and explain his conduct to the common
pleas court judge. Respondent’s wife called to advise the common pleas court
that he was ill, and he did not appear at the hearing. Consequently, the judge reset
the hearing for May 31, 2007.
       {¶ 41} Respondent then filed an affidavit to disqualify the judge, alleging
that he harbored bias and prejudice against respondent, had violated multiple
judicial canons, had engaged in improper ex parte communications with the
assistant prosecuting attorney, had decided key evidentiary and legal matters
without affording respondent an opportunity to argue his case, and had begun to
act as an advocate, rather than as an impartial judge. Chief Justice Moyer denied
the affidavit of disqualification on April 27, 2007. In re Disqualification of
Curran (Apr. 26, 2007), case No. 07-AP-34.




                                        12
                               January Term, 2010




       {¶ 42} Although the board found that both the judge and the assistant
prosecuting attorney had testified that they had not discussed the case via
telephone, we note that the record contains no testimony from the assistant
prosecuting attorney.    Nonetheless, the panel and board found the judge’s
testimony on this issue to be more credible than that of respondent.
       {¶ 43} On March 29 and 30 and May 3, 2007, respondent issued a number
of additional subpoenas in the inactive case to compel persons to attend the May
31, 2007 hearing regarding his issuance of the two earlier subpoenas or to produce
documentary evidence. Recipients of those subpoenas included the defendant, the
judge presiding over the case, Disciplinary Counsel, the attorney general, the
House of Representatives, the Knox County prosecuting attorney, and a party to
an unrelated lawsuit involving respondent. The board determined that none of the
later subpoenas were relevant to the court’s order for respondent to explain his
issuance of the two earlier subpoenas – the only matter pending before the court –
and characterized their issuance as “an attempt by Respondent to obtain
information of imagined conspiracies against him.”
       {¶ 44} The board also rejected respondent’s explanation that he had
issued the first two subpoenas to support a request for a gag order in the
underlying jury case. It stated that this claim was “not credible and merely an
excuse” in light of the anticipated exercise of jurisdiction by the Court of Claims.
The board similarly rejected respondent’s explanations that he had not
intentionally failed to serve the subpoenas on opposing counsel, that he had
mailed a copy of one subpoena to opposing counsel, and that one of the
subpoenas had never been served. Instead, it concluded that his failure to serve
the subpoenas on opposing counsel was an intentional act.
       {¶ 45} Based upon these factual findings, the board found that
respondent’s continuing course of conduct violated DR 1-102(A)(4) and
Prof.Cond.R. 8.4(c) (both prohibiting a lawyer from engaging in conduct



                                        13
                             SUPREME COURT OF OHIO




involving dishonesty, fraud, deceit, or misrepresentation), DR 1-102(A)(5) and
Prof.Cond.R. 8.4(d) (both prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice), DR 1-102(A)(6) and Prof.Cond.R.
8.4(h) (both prohibiting a lawyer from engaging in conduct that adversely reflects
on the lawyer’s fitness to practice law), DR 7-106(A) (requiring compliance with
a tribunal’s rulings made in the course of a proceeding) and Gov.Bar R. IV(2)
(requiring a lawyer to maintain a respectful attitude toward the courts) and that his
conduct after February 1, 2007, violated Prof.Cond.R. 3.1 (prohibiting a lawyer
from bringing or defending a proceeding that is unsupported by law or lacks a
good-faith argument for an extension, modification, or reversal of existing law),
3.5(a)(6) (prohibiting a lawyer from engaging in undignified or discourteous
conduct that is degrading to a tribunal), and 8.2(a) (prohibiting a lawyer from
knowingly or recklessly making false statements concerning the integrity of a
judicial officer).
        {¶ 46} Respondent objects to the board’s findings with respect to the
issuance of subpoenas in the inactive case on the grounds that his conduct did not
constitute an abuse of process or constitute frivolous activity. As previously
discussed in Count Three, Section 2(B)(1)(g), Article IV of the Ohio Constitution
vests this court with exclusive original jurisdiction over attorney-discipline
matters. Therefore, a trial court’s dismissal of a counterclaim alleging abuse of
process, denial of a Civ.R. 11 motion for sanctions, or failure to make a sua
sponte finding of frivolous conduct cannot divest this court of jurisdiction to
consider whether respondent’s conduct has violated the Code of Professional
Responsibility or Rules of Professional Conduct.
        {¶ 47} Respondent also argues that (1) he did not knowingly violate the
court’s stay because it did not expressly prohibit the parties from conducting
discovery, (2) his erroneous belief that the May 31, 2007 hearing was a contempt
hearing justified his issuance of additional subpoenas in the stayed case, and (3)




                                         14
                                January Term, 2010




his failure to serve the subpoenas on opposing counsel was not intentional. These
arguments are without merit for three reasons. First, the court’s October 23, 2006
judgment entry of suspense put the parties on notice that the entire case would
remain inactive until the Court of Claims issued a ruling regarding its jurisdiction.
Second, neither the word “contempt” nor R.C. Chapter 2705 was used in the
court’s February 23, 2007 order for respondent to explain his issuance of the
subpoenas. Therefore, respondent had no reasonable cause to believe that the
hearing would be a contempt hearing. Third, because the panel was in the best
position to assess the credibility of the witness testimony and rejected
respondent’s testimony that he did not intentionally fail to serve copies of
subpoenas on opposing counsel, we defer to that determination. See Cuyahoga
Cty. Bar Assn. v. Wise, 108 Ohio St.3d 164, 2006-Ohio-550, 842 N.E.2d 35, ¶ 24
(“Unless the record weighs heavily against a hearing panel’s findings, we defer to
the panel’s credibility determinations, inasmuch as the panel members saw and
heard the witnesses firsthand”).
       {¶ 48} Respondent also objects to the board’s findings with respect to the
affidavit of disqualification filed against the trial judge, claiming that he had a
reasonable, factual basis for making the statements in his affidavit of
disqualification and that he never claimed that the trial judge had placed an ex
parte telephone call to the assistant prosecutor. We conclude, however, that
respondent’s affidavit of disqualification in this matter plainly accuses the
assigned judge of participating in ex parte communications (regardless of who
may have initiated the communication) and prejudging the case before him
without hearing respondent’s evidence. Therefore, these arguments are without
merit. Accordingly, we adopt the board’s findings of fact and misconduct.
                                    Count Five
       {¶ 49} Count Five relates to respondent’s representation of a client in a
postconviction proceeding. Judge Eyster had presided over a jury trial in which



                                         15
                             SUPREME COURT OF OHIO




the client had been convicted of three counts of intimidation and one count of
having weapons while under disability. An appellate court later overturned the
intimidation convictions but affirmed the conviction for having weapons while
under disability. State v. Wilhelm, Knox App. Nos. 03-CA-25 and 03-CA-26,
2004-Ohio-5522, ¶ 64.
       {¶ 50} Claiming that the judge harbored a bias against his client, his
client’s family, and himself, respondent filed an affidavit of disqualification
against him. In that affidavit, respondent averred not only that the judge bore a
“substantial grudge” based upon the appellate court’s ruling but also that he had
engaged in improper ex parte communications with the county prosecutor and had
“made up his mind to reject” the client’s request to restore his firearm rights.
       {¶ 51} Chief Justice Moyer denied the affidavit of disqualification. In re
Disqualification of Eyster (Apr. 4, 2007), case No. 07-AP-23.             The board
observed that the Chief Justice had relied on the affidavits of the judge, the
prosecuting attorney, and the assistant prosecuting attorney denying any ex parte
communications, ill will, or bias. At respondent’s disciplinary hearing, the judge
and the prosecuting attorney expressly denied having had any ex parte
conversations about pending cases. The board also rejected as false respondent’s
allegations in the affidavit of disqualification that the judge and a visiting judge
had engaged in inappropriate ex parte communications about another of
respondent’s cases while it was pending before the visiting judge.
       {¶ 52} Therefore, the board concluded that respondent’s conduct with
respect to this count violated Prof.Cond.R. 3.1, 3.5(a)(6), 8.2(a), 8.4(c), 8.4(d),
and 8.4(h) and Gov.Bar R. IV(2).
       {¶ 53} Respondent objects to these findings of misconduct, arguing that
he had a reasonable factual basis for making the allegations in his affidavit of
disqualification. Respondent’s evidence, however, consisted mainly of his own
testimony that he had observed the judge enter his chambers with the prosecutor




                                         16
                                  January Term, 2010




and the assistant prosecutor on more than one occasion and his speculation that
they were engaging in improper ex parte communications regarding pending
cases.
         {¶ 54} Because the record does not weigh heavily against these findings,
we defer to the panel’s credibility determinations and adopt the board’s findings
of fact and misconduct. See Cuyahoga Cty. Bar Assn. v. Wise, 108 Ohio St.3d
164, 2006-Ohio-550, 842 N.E.2d 35, ¶ 24.
                                        Count Six
         {¶ 55} In December 2007, respondent, on behalf of his wife and two other
plaintiffs, filed a derivative action against certain officers, directors, and
employees of the Apple Valley Property Owners Association (“AVPOA”). The
case was assigned to Judge Eyster.
         {¶ 56} Respondent filed an affidavit of disqualification on behalf of his
wife, seeking to remove Judge Eyster from the action.                  In that affidavit,
respondent’s wife alleged that Judge Eyster harbored a personal bias against
respondent and his family and that he had a conflict of interest based upon his
wife’s employment as the President and Director of the Foundation for Knox
Community Hospital.         Because the AVPOA is the only nongovernmental
organization with a voting member or director of the foundation, and because nine
of the foundation’s 36 directors are also members of the AVPOA, respondent
reasoned that the defendants “essentially employ[ed] and otherwise supervise[d]
the judge’s spouse.”
         {¶ 57} Accordingly, respondent and his wife alleged that Judge Eyster’s
continued participation in the case would violate the following Canons of the
former Code of Judicial Conduct:3 3(E)(1)(a) (requiring a judge to disqualify
himself in a proceeding in which he has a personal bias or prejudice concerning


3. These Canons were superseded by a new Code of Judicial Conduct on March 1, 2009.




                                            17
                             SUPREME COURT OF OHIO




the party or the party’s lawyer), 3(E)(1)(c) (requiring a judge to disqualify himself
in a proceeding in which he or his spouse has an economic interest in the subject
matter in controversy or in a party to the proceeding), and 3(E)(1)(d)(i) and (iv)
(requiring a judge to disqualify himself in a proceeding in which he or his spouse
is a party to the proceeding, or an officer, director, or trustee of a party, or is
known by the judge to have an economic interest that could be substantially
affected by the proceeding). 78 Ohio St.3d CLXXVI. Chief Justice Moyer
denied the affidavit of disqualification. In re Disqualification of Eyster (Feb. 8,
2007), case No. 08-AP-001.
       {¶ 58} Respondent filed an amended complaint in the underlying case in
November 2008. The following January, the trial court dismissed or granted
judgment on the pleadings on all but one count of that complaint. The only issue
that remained was whether AVPOA had an obligation to deliver certain financial
records to respondent’s clients. Respondent appealed the dismissals on the day
that they were entered.
       {¶ 59} While his appeal was pending, respondent issued a subpoena to
Judge Eyster’s wife, seeking a list of all donors to the Knox County Community
Hospital and the foundation for the hospital during her employment.               That
subpoena was not related to the only pending issue in the case. The board
concluded that respondent’s goal in issuing the subpoena to the judge’s wife was
to “resurrect” his previous affidavit of disqualification.
       {¶ 60} Respondent then filed a request that the judge recuse himself. In
that document, he alleged that the plaintiffs “believe the trial court is biased
against them because the trial court has ruled against them at every opportunity,
especially when a large donor to the hospital that employs the Judge’s wife has
been involved.” Specifically, respondent alleged that a local bank, which was not
a party to the litigation, nevertheless had “a major role in the underlying litigation,
[and] ha[d] contributed at least $100,000.00 to the local hospital that employs [the




                                          18
                               January Term, 2010




judge’s] spouse.” Respondent further stated that unless the judge recused himself,
plaintiffs would be forced to file another affidavit of disqualification with the
Chief Justice.
       {¶ 61} Based upon these findings of fact, the board concluded that
respondent’s conduct violated Prof.Cond.R. 3.1, 8.4(d), and 8.4(h). It concluded,
however, that the evidence did not clearly and convincingly establish that
respondent’s conduct with respect to Count Six had violated Prof.Cond.R. 8.4(c).
       {¶ 62} Respondent submits nine objections to the board’s findings of
misconduct with respect to Count Six. The essence of these objections is twofold.
First, respondent contends that his discovery efforts were valid and directed at
obtaining evidence to support a new claim for seeking Judge Eyster’s
disqualification. Second, he asserts that because the trial court did not rule that
his conduct was frivolous or an abuse of process, and the judge’s wife was not
harmed by his issuance of the subpoena, his conduct cannot constitute a
disciplinary violation.
       {¶ 63} Despite respondent’s claims to the contrary, the record clearly and
convincingly demonstrates that the basis for both his second request for Judge
Eyster’s recusal and his January 8, 2008 affidavit of disqualification was his
belief that the judge (1) harbored a bias against him and his family and (2) had a
conflict of interest in the litigation as a result of his wife’s employment.
Respondent first alleged that AVPOA, a party to the action, employed the judge’s
wife because it had the right to appoint one director of the hospital foundation for
which she worked. Respondent’s second request for recusal was a variation on
that theme, focusing upon the alleged financial contribution of a nonparty bank to
the wife’s employer.
       {¶ 64} We acknowledge that Chief Justice Moyer had previously
disqualified the judge in another case based upon the “apparent interest [of the
judge and his wife] in the financial success of the hospital and, therefore, the



                                        19
                              SUPREME COURT OF OHIO




financial success of those entities that make significant contributions to it.” In re
Disqualification of Eyster (Feb. 06, 2006), case No. 06-AP-2.          In that case,
however, a conflict arose because a party to the action made significant financial
contributions to the hospital’s capital campaign.
        {¶ 65} Here, in contrast, respondent subpoenaed Judge Eyster’s wife in an
effort to uncover evidence that a nonparty had made a significant financial
contribution to her employer. Respondent presented no evidence that the bank
had any connection to the litigation other than that it might have possessed some
of AVPOA’s financial records. Thus, the basis of respondent’s second request for
recusal – a nonparty’s financial contribution to the hospital – was even more
attenuated than his original argument that AVPOA employed the judge’s wife.
These facts alone would not be sufficient to require Judge Eyster to disqualify
himself pursuant to Jud.Cond.R. 2.11 or Canon 2(E) of the former Code of
Judicial Conduct, 78 Ohio St.3d CLXXVI (requiring a judge to disqualify himself
or herself based upon certain relationships to or interests in the parties or the
subject matter of the litigation).
        {¶ 66} The discovery tactics that respondent elected to employ to further
his crusade to disqualify Judge Eyster are also troubling. While respondent could
have served the subpoena upon the hospital’s or the foundation’s custodian of the
records, thereby permitting the hospital or foundation to route the subpoena to the
appropriate person for compliance, he elected to personally target Judge Eyster’s
wife. Despite respondent’s claims to the contrary, the purpose of this tactic was
to manufacture yet another argument that the judge could no longer serve as an
impartial judge in the underlying proceeding by emphasizing a thin connection
between the judge’s wife and the defendants in the underlying lawsuit.
        {¶ 67} Based upon the foregoing, we reject respondent’s contention that
his discovery efforts were a legitimate means to seek evidence to support
respondent’s attempt to have the judge disqualified from the lawsuit. And we




                                         20
                                   January Term, 2010




have already rejected his contention that a trial court’s failure to find an abuse of
process or sanction him for frivolous conduct prevents this court from finding a
disciplinary violation based upon the same conduct. See Counts Three and Four,
supra. Accordingly, we overrule respondent’s objections with respect to Count
Six and find that his conduct in directly subpoenaing Judge Eyster’s wife and
submitting his second request for recusal in the underlying action violated
Prof.Cond.R. 3.1 and 8.4(d) and (h). We also agree with the board’s conclusion
that the alleged violation of Prof.Cond.R. 8.4(c) has not been proven by clear and
convincing evidence and therefore dismiss it.
                                      Count Seven
         {¶ 68} In June 2005, respondent and his wife were named as defendants in
a lawsuit filed in the Mount Vernon Municipal Court. The case was transferred to
the court of common pleas and assigned to Judge Eyster.
         {¶ 69} In   January   2006,     respondent      prepared   an    affidavit   of
disqualification for his wife to sign, in which he stated, “Judge Otho Eyster has
clearly violated Canon 3(E)(1), (1)(a), (1)(c), (1)(d)(iv), and (2) of the [former]
Ohio Judicial Code of Conduct, and should be disqualified from sitting in this
case.”    On February 6, 2006, Chief Justice Moyer granted the affidavit of
disqualification to avoid the appearance of impropriety, stating, “While I see no
evidence in the record before me to suggest that Judge Eyster has shown any
improper bias or prejudice in favor of the plaintiff, I conclude that he should not
remain as trial judge on this case.” In re Disqualification of Eyster (Feb. 2, 2006),
case No. 06-AP-2.
         {¶ 70} The board concluded that respondent’s statements in the affidavit
of   disqualification   violated    DR    1-102(A)(5),     1-102(A)(6),    7-102(A)(5)
(prohibiting a lawyer from knowingly making a false statement of law or fact),
and 7-102(A)(6) and Gov.Bar R. IV(2).




                                           21
                             SUPREME COURT OF OHIO




       {¶ 71} Respondent asserts that he had a reasonable basis in fact to assert
that Judge Eyster had clearly violated Canons 3(E)(1), (1)(a), (1)(c), (1)(d)(iv),
and (2) of the former Code of Judicial Conduct.         78 Ohio St.3d CLXXVI.
Specifically, he contends that Judge Eyster should have disqualified himself from
the case because his impartiality could reasonably be questioned based upon the
economic interest of his wife in maintaining charitable contributions to her
employer. Respondent may have had cause to believe that the judge had reason to
recuse himself. However, respondent could not have had a reasonable basis in
fact to believe that the judge had clearly violated each of the Canons cited in his
affidavit of disqualification because two of the Canons require a judge to have
knowledge of an existing conflict while the third imposes a duty upon a judge to
make reasonable effort to obtain such knowledge.          See Canons 3(E)(1)(c),
3(E)(1)(d)(iv), and 3(E)(2) of the former Code of Judicial Conduct, 78 Ohio St.3d
CLXXVI.
       {¶ 72} In this instance, respondent did not suggest that based upon the
facts known to him, the judge may have violated one of several alternative rules.
Instead, he unequivocally stated that the judge had clearly violated multiple
provisions of the Code of Judicial Conduct, thereby rendering at least one of his
statements patently false.     Therefore, we accept the board’s finding that
respondent violated DR 1-102(A)(5), 1-102(A)(6), 7-102(A)(5), and 7-102(A)(6)
and Gov.Bar R. IV(2).
                                    Sanction
       {¶ 73} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.              In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on




                                        22
                                 January Term, 2010




Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21. Because each disciplinary
case is unique, we are not limited to the factors specified in the rule but may take
into account “all relevant factors” in determining what sanction to impose.
BCGD Proc.Reg. 10(B).
       {¶ 74} As mitigating factors weighing in favor of a less severe sanction,
the board found that respondent does not have a prior disciplinary record, has
made full and free disclosure to the board, and has demonstrated a professional,
respectful, and cooperative attitude in the disciplinary proceedings.       BCGD
Proc.Reg. 10(B)(2)(a) and (d).
       {¶ 75} The board also found a number of aggravating factors weighing in
favor of a more severe sanction. First, the board found that respondent’s actions
demonstrated a dishonest and selfish motive. BCGD Proc.Reg. 10(B)(1)(b). It
observed that respondent abused his position as a lawyer by issuing subpoenas to
investigate persons who had posted negative statements about him on the Internet
and persons with whom he was personally involved in litigation. The board
further found that respondent’s allegations against judges and prosecutors, and his
explanations of his actions, were false and dishonest.
       {¶ 76} The board also found that respondent had engaged in a pattern of
misconduct and committed multiple offenses by serving subpoenas for his own
personal interests, repeatedly making false allegations against judges, prosecutors,
and assistant prosecutors, and utilizing his position as a lawyer as a “license to
harass.” BCGD Proc.Reg. 10(B)(1)(c) and (d). It stated that respondent had
refused to acknowledge the wrongful nature of his conduct, citing the panel’s
observation that his apologies and acknowledgment of wrongdoing lacked
sincerity and were primarily “lip-service,” and that his demeanor and testimony
demonstrated that he “believed his actions were justified and it is the judges and



                                         23
                             SUPREME COURT OF OHIO




the other individuals, of whom he complains, who are wrong.” BCGD Proc.Reg.
10(B)(1)(g). Last, the board cited the vulnerability and resulting harm to the
victims of respondent’s misconduct, including the judges and prosecutors whose
reputations were harmed, innocent third parties who were inconvenienced by
respondent’s subpoenas, and Judge Eyster’s wife, who testified that respondent’s
subpoena caused her significant emotional distress.              BCGD Proc.Reg.
10(B)(1)(h).
       {¶ 77} Relying upon Disciplinary Counsel v. Gardner, 99 Ohio St.3d 416,
2003-Ohio-4048, 793 N.E.2d 425; Disciplinary Counsel v. Frost, 122 Ohio St.3d
219, 2009-Ohio-2870, 909 N.E.2d 1271; and Disciplinary Counsel v.
Baumgartner, 100 Ohio St.3d 41, 2003-Ohio-4756, 796 N.E.2d 495, and noting
that respondent’s conduct occurred over a four-year period and involved multiple
cases, relator recommends that respondent be indefinitely suspended from the
practice of law. Citing extensive case law, respondent argued that the appropriate
sanction for his misconduct is a public reprimand.
       {¶ 78} Two of the three panel members found the case law cited by relator
to be more on point than the case law submitted by respondent. Recognizing that
we have stated that “[u]nfounded attacks against the integrity of the judiciary
require an actual suspension from the practice of law,” Gardner at ¶ 36, and
recognizing that respondent’s conduct resembled that of the attorney in Frost, the
majority of the panel recommended that respondent be indefinitely suspended
from the practice of law.
       {¶ 79} The third member of the panel, however, stated that he would
reject findings in Counts Three and Four that respondent had engaged in conduct
involving dishonesty, fraud, deceit, or misrepresentation. Citing his belief that the
respondent was “generally remorseful” for his conduct, which occurred when he
was a relatively inexperienced attorney, and implying that the other members of
the panel had not sufficiently “divorce[d] [their] personal admiration for the




                                         24
                               January Term, 2010




respected jurist, who currently serves as the Chairman of the Board of
Commissioners on Grievances and Discipline, at the center of most of the charges
against Respondent,” the dissenting panelist stated that he would recommend a
two-year suspension with 18 months stayed.
       {¶ 80} The board adopted the findings of fact, conclusions of law, and
recommendation of the panel’s majority and recommends that respondent be
indefinitely suspended from the practice of law.
       {¶ 81} Respondent challenges the board’s (1) rejection of certain
mitigating evidence, (2) conclusions that his actions were dishonest and selfish
and that they resulted in harm to vulnerable persons, and (3) recommendation that
he be indefinitely suspended from the practice of law.          Having carefully
considered each of these arguments, we conclude that the record does not weigh
heavily against the hearing panel’s findings.         Accordingly, we overrule
respondent’s objections in this regard and accept the findings of the panel and
board with regard to the aggravating and mitigating factors present in this case.
See, e.g., Cincinnati Bar Assn. v. Statzer, 101 Ohio St.3d 14, 2003-Ohio-6649,
800 N.E.2d 1117, ¶ 8; Cuyahoga Cty. Bar Assn. v. Wise, 108 Ohio St.3d 164,
2006-Ohio-550, 842 N.E.2d 35, ¶ 24.
       {¶ 82} As an additional factor, during the course of these disciplinary
proceedings, respondent sought the assistance of the Ohio Lawyers Assistance
Program (“OLAP”) and, in July 2008, entered into a monitoring contract that
required him to obtain a drug and alcohol assessment, resume counseling, contact
a psychiatrist for an evaluation of his medications, call OLAP three times a week,
and have his past treating professionals provide OLAP with written reports
regarding his diagnosis, treatment plan, prognosis, and compliance.
       {¶ 83} During his deposition in October 2008, respondent testified that he
had been seeing a psychiatrist to regulate certain medications and working with a
psychologist on relaxation techniques to control inappropriate aggression that



                                        25
                            SUPREME COURT OF OHIO




might have been a contributing factor to his misconduct. Although respondent
was in compliance with the OLAP contract for several months, he elected to
terminate his participation in April 2009.        Therefore, we consider these
unaddressed psychological issues as a factor in aggravation.
       {¶ 84} Respondent also objects to the board’s reliance upon Gardner,
Frost, and Baumgartner and suggests that his conduct is more akin to that of the
attorneys in Disciplinary Counsel v. Mills (2001), 93 Ohio St.3d 407, 408, 755
N.E.2d 336 (imposing a public reprimand for a single profanity-laced outburst
during which a magistrate believed that the attorney was going to physically
assault him); Disciplinary Counsel v. Grimes (1993), 66 Ohio St.3d 607, 609-610,
614 N.E.2d 740 (imposing a public reprimand on an attorney who made
inappropriate statements about a judge to a journalist and made additional
inappropriate statements to a judge during a hearing; the parties had stipulated
that the statements were the “result of emotional stresses created by a set of
unusual circumstances that are unlikely to recur”); Disciplinary Counsel v.
Jackson (1999), 84 Ohio St.3d 386, 387-388, 704 N.E.2d 246 (imposing a public
reprimand on an attorney who failed to maintain his composure and used
obscenities, vulgar language, and racial epithets during a deposition); In re
Complaint against Harper (1996), 77 Ohio St.3d 211, 229, 673 N.E.2d 1253
(imposing a public reprimand on a judge who approved campaign advertisements
that diminished public confidence in the judiciary); Columbus Bar Assn. v. Riebel
(1982), 69 Ohio St.2d 290, 23 O.O.3d 279, 432 N.E.2d 165 (imposing a public
reprimand on an attorney who directed offensive and abusive language toward an
opposing party on several occasions); and Cincinnati Bar Assn. v. Gebhart
(1982), 69 Ohio St.2d 287, 289, 23 O.O.3d 277, 431 N.E.2d 1031 (imposing a
public reprimand on an attorney who made false statements to a court and
expressed a discourteous demeanor toward opposing counsel).           Therefore,




                                        26
                                January Term, 2010




respondent urges this court to publicly reprimand him or to impose a fully stayed
six-month suspension.
        {¶ 85} The cases cited by respondent, however, address single incidents
of misconduct or several incidents that occurred during the course of a single
case.    Respondent’s conduct, in contrast, involves multiple incidents of
misconduct that have occurred in a series of cases spanning several years.
Respondent has (1) recklessly filed affidavits of disqualification and other court
documents containing unfounded accusations against two judges, (2) twice
misused his power as an attorney to issue subpoenas to further his personal
agenda, (3) misused his authority as a notary public, (4) falsely accused a judge
and a prosecutor of engaging in ex parte communications about pending cases,
and (5) falsely accused two judges of engaging in ex parte communications
regarding another pending matter. His pattern of unfounded, intemperate, and
unprofessional attacks on the judicial system and his misuse of the power
entrusted to him by virtue of his stature as an attorney demonstrate a profound
disrespect for the legal profession.
        {¶ 86} This conduct is most comparable to that of the attorney in Frost,
122 Ohio St.3d 219, 2009-Ohio-2870, 909 N.E.2d 1271. In that case, the attorney
falsely accused several Cuyahoga County Common Pleas Court judges and the
county prosecutor of bias and corruption in the execution of their official duties,
repeatedly leveled unfounded accusations of racial bias and other impropriety
against a federal district court judge, and filed a baseless defamation suit against
two attorneys who served as her opposing counsel in a sexual-harassment case.
Id. at ¶ 5, 18, 25.
        {¶ 87} Aggravating factors in Frost included acts of dishonesty, a pattern
of misconduct involving multiple offenses, the attorney’s failure to acknowledge
the wrongfulness of her conduct, and the considerable harm to the public officials
she attacked as well as the judiciary as a whole. Id. at ¶ 37, citing BCGD



                                        27
                                SUPREME COURT OF OHIO




Proc.Reg. 10(B)(1)(b), (c), (d), (g), and (h).       Moreover, like respondent’s
misconduct in this case, we observed that Frost’s misconduct may have been a
“by-product of unaddressed mental-health issues.” Id. at ¶ 43. Therefore, we
indefinitely suspended Frost from the practice of law and conditioned her
reinstatement upon the submission of proof, to a reasonable degree of medical
certainty, that she was mentally fit to return to the competent, professional, and
ethical practice of law. Id.
       {¶ 88} Based upon the foregoing, we agree that the appropriate sanction
for respondent’s misconduct is an indefinite suspension. And based upon our
concern that respondent has underlying mental-health issues that may have
contributed to his misconduct, not only must respondent comply with the
requirements for reinstatement set forth in Gov.Bar R. V(10)(B), but he must also
provide proof that to a reasonable degree of medical certainty, he is mentally fit to
return to the competent, professional, and ethical practice of law. Costs are taxed
to respondent.
                                                             Judgment accordingly.
       BROWN,      C.J.,   and    PFEIFER,    LUNDBERG    STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Michael Murman and
Edward G. Kagels, for relator.
       Scott Pullins, pro se.
                               ______________________




                                         28